IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :          NO. 627
                                                   :
         ORDER AMENDING RULE                       :          CIVIL PROCEDURAL RULES
         227.1 OF THE PENNSYLVANIA                 :
         RULES OF CIVIL PROCEDURE                  :          DOCKET
                                                   :
                                                   :




                                                ORDER


PER CURIAM

      AND NOW, this 2nd day of July, 2015, upon the recommendation of the Civil
Procedural Rules Committee; the proposal having been published for public comment at
44 Pa.B. 5563 (August 23, 2014):

       IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 227.1 of the Pennsylvania Rules of Civil Procedure is amended
in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective October 1, 2015.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.